DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, JP 2010-1187 to Sumitomo (hereinafter “Sumitomo”)) does not disclose, with respect to claim 1, a main receiver, which, in operation, performs, based on the operation parameter, processes of receiving an uplink signal in the first frequency band, downconverting the received uplink signal into a time domain signal and converting the time domain signal into an uplink baseband signal in a frequency domain; a sub-receiver, which, in operation, receives downlink signals sent to one or more terminals from one or more other base station devices in a system using a second frequency band adjacent to the first frequency band, and downconverts the downlink signals into second downlink baseband signals, each of the one or more other base station devices performing a process of converting the frequency domain signal into the time domain signal during a transmission process and a process of converting the time domain signal into the frequency domain signal during a reception process as claimed.  Rather, Sumitomo teaches a plurality of master base stations using different frequencies around a slave base station [0008].  Accordingly, claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414